DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cigarette” is used by the claim to mean “any article used with an electronic smoking device,” while the accepted meaning is “a slender roll of cut tobacco or similar substance enclosed in paper and meant to be smoked.” The term is indefinite because the specification does not clearly redefine the term. For the purposes of this Office action, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Verleur (US 2018/0160738).

Regarding claims 1, 3 and 9, Verleur discloses a high capacity vaporizer and storage system [0002] having a body ([0024], figure 3, reference numeral 12) and a lid ([0023], figure 3, reference numeral 14). The lid is connected to a sensor that activates the heater when the lid is open and powers it down when the lid is closed [0024]. The lid forms a cover for the outlet of the vaporizer (figure 1, reference numeral 22) and is attached using a hinge [0022]. The body contains the components that vaporize the material ([0024], figure 3), which is considered to meet the claim limitation of inserted. The device is controlled by a control panel that operates the device [0022]. In an alternative embodiment, the heater is activated when a user presses a button [0036]. The sensor that detects lid position and controls the heater accordingly is considered to meet the control limitations since the only specifically claimed limitations require that heater activity be directly coordinated with the heater without reference to the button and that the controller receive a single signal, indicating that the signals from both the button and sensor are not required by heater operation. A button can be used to allow a user to manipulate a control panel display that gives visual indications of the vaporizer status [0037]. Verleur does not explicitly disclose a sensor that activates the heater based on cover opening and a button that does not directly activate a heater in the same embodiment.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Verleur with the control panel display and 

Regarding claim 2, Verleur discloses that the body contains a power supply that supplies power to a heating block that heats a liquid to create a vapor [0025]. The heating block is deactivated when the lid is closed [0023].

Regarding claim 4, Verleur discloses that opening the lid causes the vaporizer to power on [0023]. It is evident that powering on requires forming a circuit.

Regarding claim 6, the sensor of Verleur is considered to meet the claim limitation of an ON/OFF sensor since it activates the heater when the lid is open and deactivates the heater when the lid is closed [0024].

Regarding claim 7, modified Verleur teaches all the claim limitations as set forth above. Modified Verleur does not explicitly teach the sensor located below the lid.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the sensor of modified Verleur below the lid. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Verleur (US 2018/0160738) as applied to claim 1 above, and further in view of Henry Jr. (US 10,201,187).

Regarding claim 5, modified Verleur teaches all the claim limitations as set forth above. Modified Verleur does not explicitly teach pressing the button for a different time to reset device operation.
Henry Jr. teaches an aerosol delivery device having a user interface with a pushbutton and a display that navigates to different menus based on different pushbutton durations (abstract). The device indicates navigates through a menu on the basis of different durations of presses on the pushbutton (column 3, lines 48-67) and can reset a Bluetooth communication interface through presses of a certain duration (column 18, lines 52-67, column 19, lines 1-2).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the button of modified Verleur with the reset of Henry Jr. One would have been motivated to do so since Henry Jr. teaches resetting a communications interface by pressing a button for different lengths of time.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Verleur (US 2018/0160738) as applied to claim 2 above, and further in view of Chen (US 9,603,389).

Regarding claim 8, modified Verleur teaches all the claim limitations as set forth above. Modified Verleur does not explicitly teach the heater being a plate heater.
Chen teaches an electronic cigarette having a heating plate (abstract) having a plate shaped surface that increases surface area to maximize vaporization (column 2, lines 19-22).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verleur (US 2018/0160738) as applied to claim 9 above, and further in view of Alelov (US 8,550,069).

Regarding claim 10, modified Verleur teaches all the claim limitations as set forth above. Modified Verleur does not explicitly teach a computer readable recording medium.
Alelov teaches a smoke inhalation device (column 1, lines 13-15) having a controller that receives data from a sensor and controls the device accordingly (column 1, lines 26-33). The controller has a member is a computer readable storage medium that stores software implemented as computer readable instructions for controlling the device (column 4, lines 8-25).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controllers of modified Verleur and Alelov. One would have been motivated to do so since Alelov teaches a controller for an inhalation device that stores software instructions in memory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747